NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-2148
                                      _____________

                         JUNIOR SANTIAGO AMAYA RIVAS,
                                           Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                           ________________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                              (Agency No. A216-408-006)
                      Immigration Judge: Nelson A. Vargas-Padilla
                                    ______________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  November 22, 2019
                                   ______________

            Before: CHAGARES, MATEY, and FUENTES, Circuit Judges.

                           (Opinion filed: November 26, 2019)
                                     ____________

                                        OPINION *
                                      ____________




*
  This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
CHAGARES, Circuit Judge.

       Junior S. Amaya Rivas petitions for review of an order of the Board of

Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) decision to deny

his applications for withholding of removal and protection under the Convention Against

Torture (“CAT”). For the following reasons, we will deny the petition for review.

                                            I.

       We write only for the parties, so our summary of the facts is brief. Amaya Rivas,

a citizen and native of El Salvador, entered the United States in 2007. In 2018, he was

placed into removal proceedings. Amaya Rivas conceded that he was removable and that

he was ineligible for asylum, but he applied for withholding of removal and CAT

protection.

       In support of his applications, Amaya Rivas testified that in 2003 or 2004, a man

named Jose Bonilla kidnapped and assaulted his mother in El Salvador when she was

picking up money that her husband had sent from the United States. Bonilla called

Amaya Rivas’s family during the kidnapping and threatened to kill them. Over the next

two years, Amaya Rivas’s family continued to receive threatening phone calls. Then, in

2006, Amaya Rivas experienced “something like an explosion” in his home in El

Salvador, and he was burned. Petitioner’s Appendix (“App.”) 20. Amaya Rivas was

later told Bonilla had sent someone to burn him.

       The IJ orally denied Amaya Rivas’s applications, deciding that even if Amaya

Rivas’s evidence were credible, he had not demonstrated his eligibility for withholding of

removal or CAT protection. Regarding withholding of removal, the IJ acknowledged

                                            2
Amaya Rivas’s argument that he feared Bonilla would harm him because of a statutorily

protected ground. Specifically, Amaya Rivas claimed that Bonilla targeted him because

of his membership in a “particular social group,” comprised of those with “kinship ties”

to his mother, or alternatively, those with disabilities. App. 7. Nonetheless, the IJ

concluded that “[t]he one central reason” Bonilla targeted Amaya Rivas was his family’s

perceived wealth, App. 7, and a group based on wealth is not a “cognizable social group”

for withholding of removal, App. 8. The IJ then denied CAT protection because Amaya

Rivas had not shown that if he were removed to El Salvador, he would be tortured at the

instigation of, or with the consent or acquiescence of, a public official or other person

acting in an official capacity.

       The BIA agreed with the IJ’s reasoning and affirmed the IJ’s decision on April 25,

2019. Amaya Rivas timely filed a petition for review.

                                             II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1) to review the BIA’s order. The

BIA had jurisdiction to review the IJ’s decision under 8 C.F.R. § 1003.1(b)(3). We

generally only consider the reasoning offered by the BIA, but because the BIA adopted

the IJ’s findings and discussed the bases for the IJ’s decision, we can review both the

BIA’s and the IJ’s decisions. Saravia v. Att’y Gen., 905 F.3d 729, 734 (3d Cir. 2018).

       We must uphold factual determinations as to withholding of removal and CAT

protection if they are supported by substantial evidence from the record considered as a

whole. Tarrawally v. Ashcroft, 338 F.3d 180, 184 (3d Cir. 2003). This means “we will

reverse based on a factual error only if any reasonable fact-finder would be ‘compelled to

                                              3
conclude otherwise.’” Huang v. Att’y Gen., 620 F.3d 372, 379 (3d Cir. 2010) (quoting 8

U.S.C. § 1252(b)(4)(B)). We review de novo any legal conclusions, but we defer to the

BIA’s “interpretation of statutes and regulations within its enforcement jurisdiction.” Id.

                                            III.

       Amaya Rivas argues that substantial evidence does not support the denial of either

withholding of removal or CAT protection. We consider each argument in turn.

                                            A.

       To establish his eligibility for withholding of removal based on his membership in

a “particular social group,” Amaya Rivas had to show “that the group itself is properly

cognizable as a social group” within the meaning of 8 U.S.C. § 1231(b)(3)(A), and that

“his membership in the group is one central reason why he was or will be targeted for

persecution.” Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 684–85 (3d Cir. 2015)

(quotation marks omitted). Amaya Rivas contends that Bonilla targeted him because of

his membership in a particular social group, comprised of those with kinship ties to his

mother. Thus, Amaya Rivas argues, substantial evidence does not support the contrary

finding that he was targeted on account of his family’s perceived wealth.

       We disagree. Amaya Rivas testified that Bonilla kidnapped his mother “because

of [the] money” sent to her, App. 22, and that Bonilla continued to threaten his family

because his mother “had the money” and “that’s what he wanted,” App. 26. Even after

being asked whether Bonilla had any other reason to target Amaya Rivas or his family,

Amaya Rivas testified that “the only reason” he could think of was that “they think that

[we] have money.” App. 46. On this record, substantial evidence supports the

                                             4
determination that Amaya Rivas’s perceived wealth was the one central reason Bonilla

targeted him. See Shehu v. Att’y Gen., 482 F.3d 652, 657 (3d Cir. 2007) (concluding

substantial evidence supported IJ’s finding that persecution was “motivated by a bare

desire for money” and not by “hostility to [petitioner’s] family”). 1 Thus, we will deny

the petition as it relates to withholding of removal.

                                             B.

       We next consider Amaya Rivas’s argument that substantial evidence does not

support the denial of CAT protection. For CAT protection, Amaya Rivas had to

demonstrate that if he were removed to El Salvador, it is more likely than not that he

would be tortured by or at the instigation of, or with the consent or acquiescence of, a

public official. See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). The record here does not

compel the conclusion that Amaya Rivas made that showing. To the contrary, as the IJ

observed, the country conditions evidence submitted indicates that El Salvador’s

government is actively opposing criminal activity. See, e.g., App. 83. Accordingly, we

will deny the petition as it relates to CAT protection.

                                             IV.

       For the foregoing reasons, we will deny Amaya Rivas’s petition for review.




1
  Amaya Rivas does not contest the BIA’s conclusion that a family perceived to be
wealthy does not qualify as a “particular social group” under 8 U.S.C. § 1231(b)(3)(A).
In any event, we agree with the BIA. See Orellana-Arias v. Sessions, 865 F.3d 476, 486
(7th Cir. 2017) (“[W]ealth alone is not cognizable as a social group.”).
                                              5